29 N.J. 468 (1959)
150 A.2d 34
THE SADDLE RIVER COUNTRY DAY SCHOOL AND CHESTNUT RIDGE LAND CO., INC., PLAINTIFFS-RESPONDENTS,
v.
THE BOROUGH OF SADDLE RIVER, DEFENDANT-APPELLANT.
WILLIAM C. WOLLEN, ET ALS., PLAINTIFFS-APPELLANTS,
v.
THE SADDLE RIVER COUNTRY DAY SCHOOL AND CHESTNUT RIDGE LAND CO., INC., DEFENDANTS-RESPONDENTS.
The Supreme Court of New Jersey.
Argued March 16, 1959.
Decided April 7, 1959.
Mr. Fred G. Stickel, III and Mr. John J. Breslin, Jr. argued the cause for the appellants (Messrs. Breslin & Breslin, attorneys for William C. Wollen et als.; Messrs. Stickel & Stickel, attorneys for Borough of Saddle River).
Mr. James A. Major argued the cause for the respondents.
PER CURIAM.
The judgment is affirmed for the reasons expressed in the opinion of Judge Hall in the court below.
For affirmance  Chief Justice WEINTRAUB, and Justices BURLING, JACOBS, FRANCIS and PROCTOR  5.
For reversal  None.